 

Exhibit 10.27

 

AMENDMENT 1

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Amendment 1 to the Independent Contractor Agreement (the “Amended
Agreement”) is effective as of December 28, 2015 (the “Effective Date”) by and
between Richard L. Feinstein, CPA (“Feinstein”) and Enzon Pharmaceuticals, Inc.
(“Enzon”), pursuant to which Feinstein is continuing his engagement as Enzon’s
Vice President-Finance and Principal Financial Officer.

 

RECITALS

 

WHEREAS, Enzon and Feinstein entered into an Independent Contractor Agreement
effective as of December 13, 2013 (the “Agreement”), pursuant to which Feinstein
was appointed to serve as Enzon’s Vice President-Finance and Principal Financial
Officer.

 

WHEREAS, Enzon desires to continue to retain the services of Feinstein, and
Feinstein desires to continue to provide such services to Enzon, subject to the
terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

 

1.         Paragraph 4 A of the Agreement shall be deleted in its entirety and
amended as follows: “Feinstein shall be paid at the rate of $285 per hour for
each hour worked by Feinstein in connection with the Services. Feinstein shall
perform the Services at such times and as requested by Enzon.

 

 

 

 

2.         All other terms and conditions shall remain the same.

 

IN WITNESS WHEREOF, the parties have executed this Amended Agreement as of
December 16, 2015.

 

    Enzon Pharmaceuticals, Inc.         Dated:  December 16, 2015   By: /s/
Jennifer McNealey           Richard L. Feinstein       Dated:  December 16, 2015
  /s/ Richard L. Feinstein

 

 2 

 